Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed February 28, 2022 (hereinafter “Reply”).
Claims 1, 6, and 8-19 are amended.
Claim 2 is cancelled.
Claim 21 is new.
Claims 1 and 3-21 are pending and indicated as being allowed.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The amendments obviate the rejections under § 101, because the claims appear to recite a practical application of the identified abstract ideas. The claims include several features for real-time interaction with and analysis of real-time communications that include In-Real-Life media data between various computing devices.
Claim 1 recites techniques for real-time management of curated In-Real-Life (IRL) media in a system that includes receiving an engagement request from a consumer through an audience device to establish a communication channel between the consumer of the curated IRL-media data and a first engagement entity that is one of a producer of the raw IRL-media data, a first merchant associated with the product-service offering that is embedded within the curated IRL-media data, or a second merchant associated with the curator input of the curated IRL-media data; establishing a real-time communication connection for an individual interaction between the consumer and the first engagement entity; analyze 
Robinson et al. (U.S. Pub. No. 2012/0124486 A1) discloses techniques for using Internet content and/or content metadata as a means to establish social networks. Examples include linking internet users, searchers, viewers and/or listeners of the same and/or similar internet content to each other via a platform that enables any of the following in n-dimensional environments: social networking, communications, sharing, e-commerce, advertising, search, hosting and registry services, push and pull applications, anonymous communications, and rich presence. However, Robinson does not explicitly disclose all of the features of the independent claims, including, for example, all of the features identified above.
Tabe (U.S. Pub. No. 2015/0271557 A1) teaches techniques for facilitating interactive communications with humans on a social media environment where communities meet and share information to impact positive social measurements and generational awareness for improving community cultural and economic values. The system is configured for sharing knowledge for human observations, extracting database information and analyzing queried occurrences to identify stored patterns for communications, providing substance of things hoped for, revealing the evidence of things not commonly seen to embrace sustainable cultural independence using a communication apparatus, mobile communications or for communications with a wearable communication device configured for short range communication with a smart phone associated with users of a social network platform to receive, transmit, talk and listen to social communications. However, Tabe does not explicitly teach all of the features of the independent claims, including, for example, all of the features identified above.
Tsai et al. (U.S. Pub. No. 2015/0347593 A1) teaches providing online tools for helping a business improve its online presence. A contact importance score rates a contact’s engagement with business via purchases and online contact and may further gauge the contact’s engagement with other contacts and 
Brown et al. (U.S. Pub. No. 2010/0023398 A1) teaches techniques for providing a full-page video interstitial advertisement. The interstitial advertisement offers advertisers a high quality, full screen video distribution opportunity for a set period of time, such as a 15 second spot, however the duration of the video may vary depending on the content of the video or the configuration of the webpage. A session manager controls the exposure of the interstitial advertisement to the user, to prevent the user from experiencing too frequent interstitial advertisements during a web session. The interstitial advertisement includes a fuse for displaying the playing progress of the video. The use of sound is preferred as part of the interstitial advertisement since it is important for the delivery of the media value of the advertisement. The interstitial advertisement spans the entire web browser screen, overlaid on top of the current web page using a transparency layer. However, Brown does not explicitly teach all of the features of the independent claims, including, for example, all of the features identified above.
Rao et al. (U.S. Pub. No. 20140019542 A1) teaches machine learning technologies that, at a server, analyze the content using statistical inference and data analytic techniques to splice in relevant advertising units in signal streams throughout the hierarchical stack. Processing can be completed on the wireless device or transitioned to the cloud. However, Rao does not explicitly teach all of the features of the independent claims, including, for example, all of the features identified above.
Stinchcomb (U.S. Pub. No. 2011/0106662 A1) and Elisa et al. (“Content marketing metrics: Theoretical aspects and empirical evidence.” European Scientific Journal 
The closest art of record, including Robinson, Tabe, Tsai, Brown, Rao, Stinchcomb, and Elisa, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on the evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622